
	
		I
		112th CONGRESS
		2d Session
		H. R. 5713
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Butterfield (for
			 himself, Mr. Watt, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Transportation Equity Act for the 21st
		  Century to ensure that the highest priority consideration is given to local
		  comments when selecting a toll pilot project, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Talk Before You Toll Act of
			 2012.
		2.Interstate system
			 reconstruction and rehabilitation pilot programSection 1216(b)(4) of the Transportation
			 Equity Act for the 21st Century (Public Law 105–178) is amended—
			(1)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
			(2)by inserting after
			 subparagraph (C) the following:
				
					(D)the State has solicited, received, and
				published on its Web site public comments regarding the facility and has
				disclosed whether the majority of such comments approved or disapproved the
				facility, including comments regarding the economic impact study, environmental
				assessment, and any other documents required to be submitted with the
				application;
					.
			3.Priority
			 considerationSection 1216(b)
			 of the Transportation Equity Act for the 21st Century (Public Law 105–178) is
			 amended—
			(1)by redesignating
			 paragraphs (5) through (8) as paragraphs (9) through (12), respectively;
			 and
			(2)by inserting after
			 paragraph (4) the following:
				
					(5)Priority
				considerationIn addition to
				the selection criteria listed in paragraph (4), the Secretary shall give the
				highest priority consideration to local comments that both approve and
				disapprove the proposed toll facility.
					(6)Periodic
				considerationOnce a State begins the application process under
				this subsection, the Secretary (or the Secretary’s designee) shall meet monthly
				with local representatives of transportation and consumer advocacy groups who
				reside near the location of the proposed toll facility to discuss their views
				and recommendations for any changes or modifications to the State’s plans with
				respect to the facility.
					(7)Public
				meeting
						(A)In
				generalNot later than 30 days after the date of submission of
				the final facility management plan under paragraph (3)(D)(i), the State shall
				hold at least one public meeting to review the specifics of the plan
				(especially details not disclosed prior to the plan’s final submission) and
				solicit participation and comment from the public.
						(B)Comments
				received
							(i)In
				generalDuring the public meeting and in the 30-day period
				following the date on which the meeting is held, the State shall accept
				comments on and suggestions for any changes to the facility management plan and
				written comments with respect to any of the comments or suggestions.
							(ii)Publication and
				transmittalThe State shall publish the comments and suggestions
				on its Web site and transmit the comments and suggestions, along with the
				minutes of the public meeting, to the Administrator of the Federal Highway
				Administration.
							(8)Federal Highway
				AdministrationNot later than 30 days after the date of receipt
				of the comments and suggestions and the minutes of the public meeting referred
				to in paragraph (8), the Administrator shall publish on the Web site of the
				Federal Highway Administration all comments and suggestions received by a State
				regarding the proposed toll facility. Before making a final determination on a
				State’s application, the Administrator shall consider all such comments and
				suggestions
				received.
					.
			4.Application of
			 amendmentsThe amendments made
			 by this Act shall apply to any State that has not completed a final application
			 under section 1216(b) of the Transportation Equity Act for the 21st Century
			 (Public Law 105–178) as of the date of enactment of this Act.
		
